Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 1 of 19

Case Number: CACE-17-012521 Division: 14
Filing # 58498486 E-Filed 06/30/2017 01:10:18 PM

IN THE CIRCUIT COURT OF THE 17"!
JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA

 

Case No.

PATRIOT NATIONAL, INC.,

Plaintiff,
Vv.
KASOWITZ BENSON TORRES LLP,

Defendant.

/
COMPLAINT

Plaintiff, PATRIOT NATIONAL, INC., brings this Complaint for money damages

against Defendant, KASOWITZ BENSON TORRES LLP, and states:
Introduction

i. This action involves a headline-grabbing New York-based law firm engaged by a
Fort Lauderdale company for high-stakes litigation. Instead of receiving legal services
commensurate with a law finn that represents the President of the United States, the local
company was subjected to fraudulent billings, malpractice, and other egregious misconduct that
has caused millions of dollars in damages.

2. In flagrant disregard for the trust its client placed in it, the New York-based law
firm committed all sorts of wrongdoing. It committed fraud by having its billers engage in
outrageous misconduct, such as when one biller recorded 24 hours of work for the client in a
single day, and when a biller recorded an average of 16 hours per day over a 17-day period.
Given those fraudulent practices, it is no surprise that the law firm managed to bill its Fort

Lauderdale client more than $3.4 million in attorneys’ fees and costs in less than a year. In

*** FILED: BROWARD COUNTY. FL BRENDA D. FORMAN, CLERK 6/30/2017 1:10:16 PM ***
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 2 of 19

addition, by failing to become approved counsel for the insurer providing coverage for the client,
the law firm created a situation where replacement counsel was forced to re-do substantial work,
causing the client to incur significant—but entirely unnecessary—costs. Worse still, when the
client sought to bring on an insurer-approved replacement counsel to handle the litigation, the
law firm attempted to hold the client’s files hostage—in the middle of intense, deadline-driven
litigation—until more payments were made.

3. In short, this action turns on fraud, greed, extortion, and other blatant
misconduct-—all by a defendant that is supposed to be working for justice. Because the New
York-based law firm’s actions represent everything that is wrong with the legal profession, and
caused serious damages to a pillar of Broward County’s community and economy, Plaintiff
PATRIOT NATIONAL, INC. now seeks to hold Defendant KASOWITZ BENSON TORRES
LLP accountable in this Court.

Parties, Jurisdiction and Venue

4. Plaintiff, PATRIOT NATIONAL, INC. (‘Patriot National”), is a corporation
organized and existing under the laws of Delaware. Patriot National is authorized to conduct
business in the State of Florida and maintains its principal place of business in Fort Lauderdale,
Broward County, Florida.

5. Defendant, KASOWITZ BENSON TORRES LLP (“Kasowitz”), is a foreign
limited liability partnership, registered to conduct business in the State of Florida, actually
conducting business in the State of Florida, with partners residing in the State of Florida, and

maintaining an office in Miami, Florida.
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 3 of 19

6. This is an action for damages in which each cause of action exceeds $15,000,
exclusive of attorneys’ fees, interest, and costs, This Court has jurisdiction pursuant to Section
26.012, Florida Statutes.

7. Venue is proper in Broward County, Florida, because the within causes of action
accrued in Broward County, and because the Defendant Kasowitz, maintains an office, and
conducts business, in the State of Florida. Sections 47.011 and 47.051, Florida Statutes. \n
addition, the economic damage caused to Patriot National by virtue of the Kasowitz’s conduct as
set forth herein occurred in Broward County, Florida. See Tucker v. Fianson, 484 So, 2d 1370,
1372 (Fla. 3d DCA 1986).

Facts Giving Rise to this Action

8. Kasowitz holds itself out as a national law firm with its primary focus on complex
commercial litigation. It boasts of having “highly talented lawyers [who] are committed to
pursuing creative, aggressive and innovative approaches to our clients’ most challenging legal
matters.”

9, Through its Miami office and Miami attorneys, Kasowitz claims to have
successfully handled complicated and sensitive cases and matters in Florida. Kasowitz’s website
claims it has six partners based in its Miami office and a number of other lawyers.

10. Kasowitz’s founder and managing partner, Marc Kasowitz, has received recent
notoriety as the leader of President Donald Trump’s outside legal team. Based on the
biographical information for Mr. Kasowitz on the firm’s website, any prospective client would
expect to get the type of top-flight representation that one would expect from the President’s law
firm. In a wave of unabashed bravado, Mr. Kasowitz says he has been described “as the

‘toughest lawyer on Wall Street’ and ... as an ‘uberlitigator,"” and further says he “is widely
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 4 of 19

regarded as one of the preeminent trial lawyers in the country.” Mr. Kasowitz is fond of his

33 Gh,

tough-guy image, quoting praise about him being a “powerhouse,” “the toughest of the tough
guys,” “one of the most prominent and feared lawyers in the United States,” and someone who
“beat[s] big banks.”

11. Despite the Kasowitz firm's significant expansion since its founding, Kasowitz's
growth has subsided with layoffs and recent reports identifying significant departures of partners
and declining revenues.

12. Patriot Nationa! is a publicly traded company founded in 2003 as a
conglomeration of several smaller insurance businesses previously established by Patriot
National's chairman, president and CEO, Steven M. Mariano.

13. Headquartered in Fort Lauderdale and one of the largest private employers in
Broward County, Patriot National provides comprehensive technology and outsourcing solutions
to assist insurance companies and employers mitigate risk, comply with complex regulations,
and save time and money. Among other things, Patriot National provides general agency
services, technology outsourcing, software solutions, specialty underwriting and policyholder

services, and claims administration services.

Patriot National Places its Trust in Kasowitz and
Hires the Law Firm to Protect its Interests

14. On or about February 5, 2016, Patriot National engaged Kasowitz to, among other
things, provide legal services on behalf of Patriot National in connection with the investigation
and potential litigation relating to Patriot National and claims regarding the sale of securities by
Patriot National. See Exhibit “A.”

15. _Kasowitz undertook to provide additional legal services to Patriot National and/or

its directors in connection with four lawsuits, namely: Hudson Bay Master Fund Ltd. v. Patriot
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 5 of 19

National, inc., ef al., United States District Court, Southern District of New York, Case No. 16-
ev-02767'; CVT Investments, Inc. v. Patriot Nationai, inc., United States District Court, Southern
District of New York, Case No. 16-cv-02787-; Donoghue v. Patriot National, Inc., et al., United
States District Court, Southern District of New York, Case No. 16-cv-7905°; and MWasik v.
Mariano, et al., Delaware Court of Chancery, Case No. 16-129537. Together, the first two
matters are referred to herein as the Hedge Fund Actions.

16. Kasowitz agreed to render its invoices to Patriot National on a monthly basis.
When Kasowitz did issue its invoices, they were submitted to Patriot National at its offices in
Fort Lauderdale.

Kasowitz Was Never Approved as Counsel by Patriot National’s Insurer,
Causing Patriot National to Needlessly Incur Substantial Fees and Costs

17. Kasowitz was expressly aware of available insurance coverage to Patriot National
and/or its officers and directors in connection with the above-referenced lawsuits, including
coverage for defense costs. Kasowitz was also expressly aware that it was not approved counsel
for the insurer providing the coverage, and failed to take steps to become approved, or to
otherwise ensure that its fees would be covered by available insurance. Ultimately, Kasowitz
was removed as counsel for Patriot National and new counsel had to be retained because the
Kasowitz firm was not approved by the insurer in accordance with the express terms stated in the

primary policy of insurance.

 

Kasowitz’s record appearance in this case covered a ten-month period from May 5, 2016
through March 7, 2017.

: Kasowitz’s record appearance in this case covered a ten-month period from May 6, 2016
through March 7, 2017.

, Kasowitz’s record appearance in this case covered a three-month period from December
26, 2016 through March 6, 2017.

4 Kasowitz's record appearance in this case covered a two-month period from December 6,
2016 through February 10, 2017.
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 6 of 19

18. Asa result, the services Kasowitz claims to have provided to Patriot National had
to be substantially, or entirely, re-done by its replacement counsel during a short period of time
given the attendant court-imposed dates and deadlines and at substantial cost to Patriot National.

Kasowitz Engaged in Fraudulent and Excessive Billing

19. | Durtng the short time of its representation of Patriot National, Kasowitz amassed
more than $3.4 million in attorneys’ fees and costs charged to Patriot National.

20. — Patriot National paid Kasowitz approximately $2 million for which it seeks
recoupment itn addition to other expenses unnecessarily incurred by Patriot National, and Patriot
National also seeks wrongful act damages.

21. The extraordinary amounts billed by Kasowitz did not appreciably further the
interests of Patriot National, or the relative merits of the defense of Patriot Nationa! in the
litigations and/or the prosecution of viable claims available to Patriot National.

22. Moreover, a review of Kasowitz’s invoices has revealed significant improprieties
conceming Kasowitz’s billing activities.

23. For instance, the Kasowitz invoices confirm that the amount of time spent on any
particular task and the amount billed to Patriot National were either wholly unnecessary,
duplicative, non-billable activities, or alternatively, were grossly excessive (and in some
instances appear to be beyond what would be humanly possible} and violative of the applicable
rules of professional conduct.

24. Despite holding itself out as being skilled in complex commercial litigation
matters, Kasowitz spent an inordinate and unreasonable amount of time researching basic
hornbook legal principles and drafting two pages of skeletal and threadbare affirmative defenses

to be asserted in the Hedge Fund Actions. Those affirmative defenses proved ineffective and
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 7 of 19

improperly drafted, at best, after they were stricken in large part by the court in the Hedge Fund
Actions as being factually and legally deficient, to the substantial prejudice and expense of
Patriot National. Even more time was billed for unsuccessfully defending against the opposing
parties’ motions to strike the affirmative defenses. |

25. Excessive amounts of time were spent researching other basic legal principles,
such as the duty of good faith and fair dealing, notwithstanding Kasowitz claiming to be skilled
in complex commercial litigation matters,

26. On another occasion, Kasowitz billed Patriot National 2.7 hours for the otherwise
non-billable task of e-filing a document. The same day, another Kasowitz biller charged Patriot

3

National 5.0 hours to “assist filing .. .”. One Kasowitz attorney charged Patriot National more
than 13 hours on one day for cite-checking and “general help with filing.”

27. Prior to the filing of the cases referenced above, multiple Kasowitz billers charged
an extraordinary amount of time researching and drafting potential claims that were available to
Patriot National, but which it never asserted on behalf of Patriot National.

28. Kasowitz also billed in such a manner where groups of tasks (sometimes as many
as thirteen) were combined into one entry without delineation of the amount actually spent for
each task in nearly every billing entry. This practice rendered it impossible to determine
precisely what tasks were performed and the amount of time spent and billed for those tasks.

29.  Kasowitz routinely billed for duplicative assignments, inter-office conferences, e-
mails, and telephone conferences among several attorneys and staff, each of whom appear to
have billed for the same work product. By way of example, Kasowitz assigned as many as

twenty-five billers for one matter. Consequently, collective single-day billings to Patriot

National would total in excess of one hundred hours, with individual billers charging as much as
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 8 of 19

17 to 20 hours per day on consecutive days for the same or substantially related tasks. Kasowitz
did all of this despite its public claim that it “staff[s] matters leanly.”

30. One biller brazenly claimed he billed 24 hours, i.e. every waking moment, to
Patriot National on drafting tasks. Together, he and his like-minded Kasowitz colleagues billed
Patriot National 154.4 hours for a single, non-trial, day. The next day afforded the client no
relief, with at least five Kasowitz billers charging Patriot National for preparation of binders.

31. ‘In fact, Kasowitz collectively billed its client for more than 83 hours to assemble
binders.

32. One Kasowitz biller would routinely bill Patriot National for staggering amounts
and for hours beyond that which is possible. This biller claimed to have worked on Patriot

National matters alone for:

17 hours per day on 7 different occasions,

16 hours per day on 14 different occasions,

. 14 hours per day on 19 different days,
° 35.6 hours over a two-day period,
° 272.8 hours over a 17-day period (an average of 16 hours per day), with just one

day of not billing to Patriot National during that period.

33. Other billing entries were so generic or cryptic they were impossible to decipher

oF ee

what services were actually being provided, such as “reviewing materials,” “participating on

1° +
3

call,” “attention to strategy,” and “tak{ing] notes... .
34. Given the grossly excessive and fraudulent billings to Patriot National, it is clear
Kasowitz had no system of checks and balances by senior management to avoid such

improprieties. If there was any such system or review, it was clearly ineffective.
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 9 of 19

35. | Kasowitz piled on the expense to Patriot National by billing thousands of dollars
more to the client through a Kasowitz subsidiary entity and passing on those additional fees for
non-legal “professional services.”

36. Kasowitz’s billing practices were done in such a manner that it knew or should
have known that its fees would not be accepted for reimbursement either through available
insurance coverage (and the insurer’s attendant billing requirements), or to recover from
potentially responsible parties in the litigation matters.

37. After over-charging Patriot National the senior Kasowitz attorney representing
Patriot National on these matters has the temerity to identify Patriot National as two of his
“Notable Representations.” Perhaps “Notorious Representations” would be more apropos.

Kasowitz Attempts to Extort Payment from Patriot National

38. When Patriot National was required to hire new counsel approved by the
insurance carrier, Kasowitz improperly threatened to impose a lien on the files in an attempt to
extract even more money from Patriot National, despite the pendency of multiple cases in
litigation with sensitive court-imposed deadlines and despite there being cause for Kasowitz’s
removal

39, Patriot National has engaged the services of the undersigned counsel and is
obligated to pay reasonable attorneys’ fees and costs in connection with this matter.

40. _ Patriot National is entitled to remuneration of its attorneys’ fees under the
wrongful act doctrine since, as a result of Kasowitz’s wrongful conduct, Kasowitz placed Patriot
National in such a position to cause it to incur additional litigation expenses necessary to protect

its interests.
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 10 of 19

41. _ All conditions precedent to the commencement of this action have been
performed, waived and/or excused.

Count I
Fraud

42. __ Patriot National incorporates the allegations sct forth in Paragraphs | through 41
as though sect forth in full herein.
43. Kasowitz made false statements of material fact to Patriot National, including but
not limited to, its representations that:
a. The services for which it billed Patriot National and as represented on the
invoices were actually provided,
b. The services for which it billed Patriot National and as represented on the
invoices were reasonable, and
c. The services for which it billed Patriot National and as represented on the
invoices were necessary to protect Patriot National’s interests.
44, Kasowitz knew that the statements and representations made to Patriot National
were false.
45. Kasowitz made the statements and representations to Patriot National with the
intention to induce Patriot National’s reliance.
46. Patriot National actually retied on the false statements and representations made
by Kasowitz when Patriot National paid Kasowitz approximately $2 million.
47. As a direct and proximate result of Kasowitz’s fraud, Patriot National was
damaged.
WHEREFORE, Plaintiff, PATRIOT NATIONAL, INC., demands judgment against

Defendant, KASOWITZ BENSON TORRES LLP, for compensatory damages, interest, special

10
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 11 of 19

damages consisting of attorneys’ fees and costs under the wrongful act doctrine, recoupment
and/or disgorgement, litigation costs, and such further relief as may be deemed appropriate.

Count Il
Professional Malpractice and Negligence

48. Patriot National incorporatcs the allegations sct forth in Paragraphs | through 41
as though set forth in full herem.

49. As retained counsel, Kasowitz owed a duly to Patriot National to adequately and
properly represent Patriot National’s interests and to meet the standard of care attendant to its
representation of Patriot National. These legal duties arise as a result of the attorney-client
relationship pursuant to Florida law and are independent of any written or oral agreement for
legal services.

50. Kasowitz breached the dutics it owed to Patriot National and fell below the

standard of care.

$1. _Kasowitz’s negligence included, but was not limited to:
a. placing its own interests above those of Patriot National;
b, failing to adequately supervise associates, paralegals, and other personnel

rendering legal services to Patriot National.

c. failing to ensure that the legal services provided to Patriot National were
reasonable and necessary and advanced the interests of Patriot National;

d. failing to ensure that it was approved counsel for the insurer(s) providing
coverage for defense costs, causing Kasowitz to be removed as counsel for
Patriot National and requiring new counsel to be retained.

e. billing in such a manner that rendered it impossible to determine the

particular task performed and the amount of time spent to do so, and ina

11
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 12 of 19

manner that would not have enabled Patriot Nationa! to be reimbursed for
its attorneys” fees either through available insurance coverage, or from
potentially responsible parties; and

f. billing Patriot National for tasks that were either wholly unnecessary,
duplicative, non-billable, or were grossly excessive.

52. As a direct and proximate result of Kasowitz’s negligence, Patriot National was
damaged.

WHEREFORE, Plaintiff, PATRIOT NATIONAL, INC., demands judgment against
Defendant, KASOWITZ BENSON TORRES LLP, for compensatory damages, interest, special
damages consisting of attorneys’ fees and costs under the wrongful act doctrine, recoupment
and/or disgorgement, litigation costs, and such further relief as may be deemed appropriate.

Count III
Breach of Fiduciary Duty

Patriot National incorporates the allegations sct forth in Paragraphs | through 41 as
though set forth in full herein.

53. The relationship between an attorney and client is a fiduciary relation of the
highest character and the attorney owes a duty of undivided loyalty to the client. Kasowitz owed
fiduciary duties of honesty, loyalty, good faith, care and candor to Patriot National as its
attorneys and to act in Patriot National’s best interests at all times, whereby Kasowitz provided
advice and counsel to Patriot National, and Patriot National reposed its trust and confidence in
Kasowitz.

54. Kasowitz breached its fiduciary duties owed to Patriot National. Those breaches
included, but were not limited to:

a. placing its own interests above those of Patriot National;

12
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 13 of 19

b. failing to adequately supervise associates, paralegals, and other personnel
rendering legal services to Patriot National.

c. failing to ensure that the legal services provided to Patriot National were
reasonable and necessary and advanced the interests of Patriot National;

d. failing to ensure that it was approved counsel for the insurer(s) providing
coverage for defense costs, causing Kasowitz to be removed as counsel for
Patriot National and requiring new counsel to be retained.

e. billing in such a manner that rendered it impossible to determine the
particular task performed and the amount of time spent to do so, and ina
manner that would not have enabled Patriot National to be reimbursed for
its attorneys’ fees either through available insurance coverage, or from
potentially responsible parties; and

f. billing Patriot National for tasks that were either wholly unnecessary,
duplicative, non-billable, or were grossly excessive.

55. As a direct and proximate result of Kasowitz’s breaches of its fiduciary duties,
Patriot National was damaged.

WHEREFORE, Plaintiff, PATRIOT NATIONAL, INC., demands judgment against
Defendant. KASOWITZ BENSON TORRES LLP, for compensatory damages, interest, special
damages consisting of attorneys’ fees and costs under the wrongful act doctrine, recoupment
and/or disgorgement, litigation costs, and such further relief as may be deemed appropriate.

Count iV
Breach of Contract and the Implied Covenant of Good Faith and Fair Dealing

56. Patriot National incorporates the allegations set forth in Paragraphs | through 41

as though set forth in full herein.

13
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 14 of 19

57.

Kasowitz and Patriot National entered into an agreement on or about February 5,

2016, whereby Kasowitz agreed to represent Patriot National and provide legal services to

Patriot National.

38.

Kasowitz’s contractual obligations owed to Patriot National were also governed

by the implied covenant of good faith and fair dealing.

39.

Kasowitz failed to perform its contractual obligations and materially breached the

agreement with Patriot National. Kasowitz was contractually obligated to provide professional

legal services to Patriot National, but breached that obligation in numerous ways, including but

not limited to:

placing its own interests above those of Patriot National;

failing to adequately supervise associates, paralegals, and other personnel
rendering legal services to Patriot Nattonal.

failing to ensure that the legal services provided to Patriot National were
reasonable and necessary and advanced the interests of Patriot National;
failing to ensure that it was approved counsel for the insurer(s) providing
coverage for defense costs, causing Kasowitz to be removed as counsel for
Patriot National and requiring new counsel to be retained.

billing in such a manner that rendered it impossible to determine the
particular task performed and the amount of time spent to do so, and in a
manner that would not have enabled Patriot National to be reimbursed for
its attorneys’ fees either through available insurance coverage, or from

potentially responsible parties; and

14
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 15 of 19

f. billing Patriot National for tasks that were either wholly unnecessary,
duplicative, non-billable, or were grossly excessive.

60. Asa direct and proximate result of Kasowitz’s breaches, Patriot National has been
damaged.

WHEREFORE, Plaintiff, PATRIOT NATIONAL, INC., demands judgment against
Defendant, KASOWITZ BENSON TORRES LLP, for compensatory damages, interest, special
damages consisting of attorneys’ fees and costs under the wrongful act doctrine, recoupment
and/or disgorgement, litigation costs, and such further relief as may be deemed appropriate.

Demand for Jury Demand
Plaintiff demands a trial by jury on all issues so triable as a matter of right.
Conrad & Scherer LLP
Counsel for Plaintiff
633 South Federal Highway
Fort Lauderdale, Florida 33301

Tel. No.: (954) 462-5500
Fax No.: (954) 463-9244

By:__/s William R. Scherer
William R. Scherer
Florida Bar No. 169454
WScherer(aconradschercer.com
Albert L. Frevola, Jr.
Florida Bar No. 857416
Ak revolacéconradscherer.com

15
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 16 of 19

Exhibit “A”
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 17 of 19

Kasow Tz, BENSON, TORRES & FRIEDMAN LLP

a2 BROADWAY

ATLALTE
ALSTON
KEMHET? R DAVIE hw “Oat NEW YORK jode-etag Toeanccies
WRECT OAL: 252-506-802 alae
HOAMIDRKASCVITE COM fie 508.790 M AVE
HEWATC
ACSIMILE, 2 2-5O6-1aou BAN FRANCISCO

SLIGN VALLEY
WASHING LOM, Dz

February 5, 2016

BY E-MAIL

Christepher A. Pesch

Vice President, General Counsel &
Chief Legal Officer

Patrict National, Ine.

401 E. Las Olas Bivd., Suite 1650
Nort Lauderdale, florida 322341

Fe: Terms and Conditions of Engagement

Dear Chris:

This letter contirms the retention of Kasowitz, Benson,
Torres & Friedman LLP (*KBT&F”) by Patriot National, Inc. (the

 

KBT&F pills for its services based on the hourly time
charges of its attorneys and legal assistants. A schedule «f
those hourly rates is attached. Disbursements (e.g.,
Auplicaling, postage, telefax, and other similar expenses) are
billed separately. Bills are rendered on a monthly basis and
are payable on receipt.

We require an initial retainer of $20,000.00 te undertake
this representation. Any unused portion of the retainer will be
returned to you when the matter is completed. Please forward
Lhe retainer promptly to us. Wiring instructions and billing
rates are included at the end of this letcer.
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 18 of 19

KasowI!Tz, BENSON, TORRES & FRIEDMAN LLF

Christopher A. Pescn
Patriot National, Ine.

February 5, 2016
Fage 2

We are required to advise you that, under state law, in the
event of any fee dispute between you and KBT&F involving a sum
cf more than $1,000 but less than $50,000, you have the eption
to seek resolution of such dispute in an arbitration proceeding
conducted pursuant to Part 137 of the Rules of the Chie‘
Administrator of the Courts of the State of New York,

Please return an executed original and keep one copy for
your files.

We look forward to working with you.

Sincerely,

    

Kenneth R. Davi
AGREED: Patriot tional, Ine,

By: /_.,

Christopher BR. Pesch

FUNDS SHCULD BE WIRED To:

CITIBANK, N.A,

Private Bank

153 Bast 53°¢ Street

New York, New York 10022

ABAH CZ1 000 a8s9

Bic# CITIUS 33 PBC

Por the benefit of:

Kasowitz, Benson, Torres & Priedman LLP
Account #

Swift Code: CITE us 33

Tax I.D. # XX-XXXXXXX

Please Reference: Kenneth R. David
Case 1:16-cv-02787-GBD-SDA Document 211-2 Filed 07/09/19 Page 19 of 19

KasowitTz, BENSON, TORRES & FRIEDMAN LF

BILLING RATE RANGES

Partners $565 - $1250
Associates $290 - $725
Staff Attorneys $300 - $485

Paraleoaais $226 - $345
